Citation Nr: 1535331	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO. 08-25 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for the residuals of a right total knee replacement for the period beginning July 1, 2007 and continuing thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran retired in June 1985, after more than 20 years of active honorable service.

In October 2007, the RO granted the Veteran's claim of entitlement to service connection for a right total knee replacement. The RO assigned a 100 percent schedular rating, effective October 31, 2006 and a 30 percent disability rating, effective March 1, 2007. The Veteran disagreed with the 30 percent rating, and this appeal ensued. 

In August 2011, the Board of Veterans' Appeals (Board) in August 2011 remanded the case to the RO for further development. The RO was to gather any outstanding medical records (VA and non-VA) not currently on file which reflected the Veteran's treatment for a right total knee replacement. Such records were to include, but not be limited to, those from Premier Orthopedics dated after January 2007 and those from Front Range Orthopedics. Thereafter, the RO was to schedule the Veteran for a VA examination to determine the severity of his right total knee replacement. 

Following the requested development, the RO confirmed and continued the 30 percent rating for the Veteran's right total knee replacement, effective March 1, 2007. Thereafter, the case was returned to the Board for further appellate action.

In March 2011, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.


FINDING OF FACT

Since March 1, 2007, the Veteran's right total knee replacement has been manifested primarily by complaints of pain, stiffness, flexion to 50 degrees, and extension to 0 degrees. 


CONCLUSION OF LAW

The criteria have not been met for a rating in excess of 30 percent, effective March 1, 2007, for the Veteran's service-connected right total knee replacement. 38 U.S.C.A. § 1155, 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to an increased rating for his right total knee replacement. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. After reviewing the record, the Board finds that the VA has met that duty.

In October 2006, the RO received the Veteran's claim of entitlement to service connection for a right total knee replacement. Following the receipt of that claim, the RO informed the Veteran of the criteria for service connection. The RO also notified the Veteran of the information and evidence necessary to substantiate and complete the claim, including the evidence to be provided by him and notice of the evidence the VA would attempt to obtain. In addition, the RO informed the Veteran of the way in which the VA determines a disability rating, as well as the manner in which it assigned effective dates, should service connection be granted 38 U.S.C.A. § 5103(a). The duty to notify was satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist included helping claimants to obtain pertinent records, VA and private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO obtained private medical records showing the Veteran's right total knee replacement by J. S. X., M.D., in January 2006, as well as the reports of his followup treatment. The duty to obtain relevant records was satisfied. 38 C.F.R. § 3.159(c).

The VA's duty to assist also included providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). A VA examination was performed in September 2007 and was factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Because it is derived from the initial service connection claim, the issue of entitlement to an increased rating is considered a "downstream" issue. Grantham v. Brown, 114 F.3d 1156 (1997). Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claim, such notice is not required. 

In December 2003, the VA General Counsel issued a precedential opinion stating that, if the VA received a notice of disagreement (NOD) in response to a decision on a claim for which the VA had already sent the veteran a duty to assist letter, and the NOD raised a new issue, the duty to assist the veteran did not require the VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue. See VAOGCPREC 8-03. The Board is bound by that opinion. 38 U.S.C.A. § 7104(c) (West 2014). Hence, the VA has essentially complied with its duty to assist the Veteran in the development of his claim of entitlement to an increased rating for a right total knee replacement. 

Nevertheless, following the Veteran's NOD, the RO obtained an additional report from J. S. X., M.D., as well as additional VA examinations in April 2008 and March 2014 to determine the severity of the Veteran's total right knee replacement. 

The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current right knee condition, and rendered diagnoses and opinions consistent with the remainder of the evidence of record. Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes. See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition to this medical evidence, the transcript of the Veteran's March 2011 hearing was associated with the claims folder. It shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2). Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing. See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal. He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication. Accordingly, the Board will proceed to the merits of the appeal.

Analysis

During his hearing, the Veteran testified that the 30 percent rating for his service-connected right total knee replacement did not adequately reflect the level of impairment caused by that disorder. He reported that he has pain, weakness, and limitation of motion in the right knee. He also reported that he had difficulty bending his right knee and that it had caused him to fall on occasion. Therefore, he maintains that an increased rating is warranted. However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim. Accordingly, the appeal will be denied. 

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts. 

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability. 38 C.F.R. § 4.1. 

Prosthetic replacement of knee joint is rated in accordance with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5055. A 100 percent schedular rating is warranted for 1 year following implantation of prosthesis. Thereafter, a 60 percent disability rating is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity. When there are intermediate degrees of residual weakness, pain, or limitation of motion, the right knee prosthesis is rated by analogy to Diagnostic Codes 5256, 5261, or 5262. A minimum 30 percent rating is warranted. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, a 30 percent rating is warranted for ankylosis of the knee, when there is a favorable angle in full extension, or in slight flexion between 0 and 10 degrees. A 40 percent rating is warranted when the knee is ankylosed in flexion between 10 and 20 degrees. 

Limitation of motion of knee is rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261. A noncompensable rating is warranted when flexion is limited to 60 degrees or when extension is limited to 5 degrees. A 10 percent rating is warranted when flexion is limited to 45 degrees or when extension is limited to 10 degrees. A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees. A 30 percent rating is warranted when flexion is limited to 15 degrees or when extension is limited to 20 degrees. A 40 percent rating is warranted when extension is limited to 30 degrees. 

Malunion/nonunion of the tibia and fibula is rated in accordance with 38 C.F.R. 4.71a, Diagnostic Code 5262. A 20 percent rating is warranted when there is moderated knee or ankle disability, and a 30 percent rating is warranted for marked knee or ankle disability. A 40 percent rating is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace. 

Also potentially applicable in rating the veteran's right knee disability is 38 C.F.R. §§ 4.71a, Diagnostic Code 5257. Under that code, a 10 percent rating is warranted for slight impairment, manifested by recurrent subluxation or lateral instability. A 20 percent rating is warranted for moderate impairment, manifested by recurrent subluxation or lateral instability; while a 30 percent rating is warranted for severe impairment. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In addition to the criteria in the Diagnostic Codes, the Board must consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse. The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40 ; Johnston v. Brown, 10 Vet. App. 80, 85  (1997). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.). Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In October 2007, the Veteran's treating orthopedic surgeon, J. S. X., M.D., noted that the Veteran was able to extend his knee to 0 degrees and to flex it to 80 degrees. Dr. X. noted that the Veteran had significant pain at the endpoint of his range of motion and opined that it would meet the criteria for a higher evaluation. 

During his April 2008 VA examination, the Veteran confirmed that his right total knee replacement was manifested by daily pain, weakness, and restricted motion which was mild to moderate in degree. He denied experiencing any flare-ups or right knee instability. He reported that the performance of his activities of daily living was unimpaired and that he could eat, dress, undress, write, and drive. He also reported that he could sit without limitation. He stated that he had difficulty walking, running and prolonged standing. He noted that he could not stand for more than 45 minutes without pain and that he could walk about a half mile.. He also noted that he had difficulty negotiating stairs and that he could not run.  The Veteran stated that he had an abnormal gait favoring his right knee but did not require any aids to ambulation. The treatment for his right knee disorder included medication, anti-inflammatories, and stretching exercises. The Veteran was reportedly unable to continue working, and it was noted that he had last worked November 2007. 

On examination, there was a well-healed scar in the midline consistent with the right knee replacement surgery. The scar was 20 cm in length and was nontender and non-adherent to underlying soft tissues. There was no ulceration, depression, or elevation of the scar. The Veteran was able to flex his knee to 90 degrees and to extend his knee to 5 degrees. He demonstrated a mild antalgic gait favoring his right side. Repetitive extension of the right knee produced mild weakness and mild incoordination, and an additional 5 degree range of motion loss. There was no additional weakness on repetitive, resisted flexion, and the knee was stable. 
In March 2014, the Veteran's right total knee replacement was reexamined by the VA. The Veteran stated that since the replacement, his knee had been better but that it still hurt three times a week. He noted that it was aggravated by walking over 100 yards or negotiating stairs. He denied that it locked or felt unstable or that he had flare-ups of his right knee. 

On examination, the Veteran was able to flex his right knee to 50 degrees with objective evidence of pain at that point. Right knee extension was accomplished to zero degrees without objective evidence of pain. On repetitive testing, the Veteran continued to demonstrate limitation function with flexion to 50 degrees. However, experienced increased pain.  He demonstrated full strength at 5/5 on both right knee flexion and extension. The right knee was stable to medial-lateral and anterior-posterior testing, and there was no evidence or history of recurrent subluxation or dislocation. The examiner stated that the right knee was not so impaired that the Veteran would be equally served by amputation of the lower extremity with prosthesis. The examiner noted the Veteran's surgical scar on his right knee but stated that it was not painful and/or unstable, or that it covered a total area greater than 39 square cm (6 square inches). Following the examination, the VA examiner noted that due to his service connected right knee disorder, the Veteran had significant limitation of mobility. However, the VA examiner opined that he could work a sedentary job. 

On the report of the March 2014 VA examination, the examiner found that the Veteran's chronic residuals of his right total knee replacement were productive of severe painful motion or weakness. In conjunction with a July 2014 addendum, she reviewed the report and her notes and amended her statement to read that the Veteran's chronic residuals of his right total knee replacement were productive of an intermediate degree of residual weakness and pain or limitation of motion.

The Veteran does not have ankylosis of the right knee nor does he have malunion/nonunion of the tibia or fibula. Accordingly, Diagnostic Codes 5256 and 5262 are not applicable in rating the Veteran's right total knee replacement. 

The Veteran's right total knee replacement is manifested primarily by complaints of pain and weakness, tenderness to palpation, flexion limited to as little as 50 degrees with objective evidence of pain at that point, and limitation of extension to as little as 10 degrees. Such limitation of motion warrants a 10 percent rating, each, for right knee flexion and extension under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, respectively. However, the right knee strength is full at 5/5, and there is no evidence of any associated muscle atrophy of disuse. While the VA examinations show that the Veteran had additional pain and limitation of function with repetitive testing, there was no evidence of weakness, fatigability, or incoordination which would warrant a higher evaluation. The most recent VA examiner found that the Veteran's right knee disorder was productive of an intermediate degree of residual weakness, pain, and limitation of motion. 

Finally, the right knee arthroplasty does not impair his ability to perform his ordinary activities, including the functions of daily living and his ability to work. Although he suggests that he had to stop working in 2007 due to his right knee disorder, there is no evidence to show that he was medically retired or that a physician told him to stop working. The evidence on file does show that the Veteran's right total knee replacement does not affect prolonged sitting, and the most recent VA examiner opined that the Veteran was capable of sedentary employment. 

The right total knee arthroplasty symptoms do not meet or more nearly reflect the criteria for a rating in excess of 30 percent. Accordingly, the current rating is confirmed and continued, and the appeal is denied. 

In a July 2015 statement, the Veteran's representative requested that the case be remanded for additional development. He noted that in the report of the March 2014 VA examination, the examiner checked that box that would indicate a 60 percent evaluation but later checked the box to highlight a 30 percent evaluation. He contends that the examiner opined that no effective motion remains other than that which would be equally well served by an amputation with prosthesis. Therefore, he requested another remand to either ask the examiner to clarify the confusion with medical rationale rather than the current statement that she basically made a mistake. In the alternative he requested that another examination be conducted with an examiner familiar with the Disability Benefits Questionnaire and a specialist in orthopedics to clarify the extent of the severity of the right knee. 

Thee July 2014 addendum adequately clarifies the VA examiner's opinion. She reviewed the report and her notes, and the findings on the examination are consistent with her conclusion of an intermediate degree of weakness, pain, and limitation of motion. This is further consistent with the finding in her March 2014 report that the Veteran did not have functional impairment of his knee and/or lower leg condition such that no effective function remained other than would be equally well-served by an amputation with prosthesis. Accordingly, the Board finds no need for additional development to further clarify the situation.

The Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected right total knee replacement. 38 C.F.R. § 3.321(b)(1) (2014). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability. Thun v. Peake, 22 Vet. App. 111, 114 (2008). However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating. Thun, 22 Vet. App. at 115. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected right total knee replacement is manifested, primarily, by signs and symptoms of pain, complaints of weakness, and limitation of right knee flexion and extension. 38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5279. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's right total knee replacement , because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected right knee disorder has resulted in any hospitalizations since 2006. Although his right total knee replacement affects his mobility, it does not affect his ability to sit for prolonged periods or to perform sedentary employment. The Board finds, therefore, that the Veteran's right total knee replacement does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Board has also considered the doctrine of reasonable doubt. However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claim for an increased rating. Therefore, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

Entitlement to a rating in excess of 30 percent for a right total knee replacement is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


